COURT OF APPEALS
                             EIGHTH DISTRICT OF TEXAS
                                  EL PASO, TEXAS
                                         §
  Linda Guillermina Pedroza,                          No. 08-16-00221-CV
                                         §
                      Appellant,                        Appeal from the
                                         §
  v.                                               County Court at Law No. 5
                                         §
  Tenet Healthcare Corp.,                           of El Paso County, Texas
                                         §
                       Appellee.                     (TC# 2015CCV01210)
                                         §

                                            ORDER

       Pending before the Court is Appellant’s motion asking the Court to take judicial notice

that Appellee filed its appeal three days late in the Justice Court on October 5, 2015. Appellant

has raised this same jurisdictional issue in her brief. The date on which Appellee perfected its

appeal from the Justice Court to the County Court at Law will be addressed by the Court in its

review of the appeal on the merits and the decision will be based on the documents contained

within the Clerk’s Record. It is inappropriate for the Court to resolve this issue by taking judicial

notice. Accordingly, Appellant’s request to take judicial notice is DENIED.

       IT IS SO ORDERED this 22nd day of February, 2018.




                                              PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.